IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


C.R.,                                         : No. 685 MAL 2019
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
               v.                             :
                                              :
                                              :
A.R.,                                         :
                                              :
                     Petitioner               :


                                       ORDER



PER CURIAM

        AND NOW, this 4th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.